Citation Nr: 1309288	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  07-12 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for psoriasis, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to January 1970.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a March 2006 rating decision of the VA Regional Office (RO) in Boston, Massachusetts that denied an evaluation in excess of 60 percent for psoriasis.  

The case was remanded for further development by Board decision in May 2010.

By decision dated in January 2012, the Board denied entitlement to a rating in excess of 60 percent for psoriasis and granted service connection for psoriatic arthritis. 

The Veteran appealed the denial of entitlement to a rating in excess of 60 percent for psoriasis to the United States Court of Appeals for Veterans Claims (Court).  In a July 2012 Joint Motion for Partial Remand, the parties requested that the Court vacate that portion of the Board's decision that denied the claim for an increased rating.  

In a July 2012 Order, the Court vacated the Board's January 2012 decision that denied entitlement to a rating in excess of 60 percent for psoriasis and remanded the matter for further consideration and instructions consistent with the July 2012 Joint Motion for Partial Remand.  

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In the July 2012 Joint Motion for Partial Remand, the parties agreed that a remand was warranted because the Board did not provide an adequate statement of reasons and bases for its decision denying entitlement to an evaluation in excess of 60 for psoriasis.  The parties found that the Board's analysis was inadequate because it did not address whether the Veteran had systemic manifestations of psoriasis that might warrant an increased rating, especially in light of the grant of service connection for psoriatic arthritis.  

The record reflects that subsequent to the Joint Motion for Partial Remand and the Court's Order, the Veteran wrote in correspondence dated in December 2012 that he had had dermatology examinations in April 2012 and August 2012 at VA Jamaica Plain Clinic, Boston Massachusetts.  He indicated that he continued to receive treatment and medication management and follow-up at the VA clinic in Gloucester, the VA Hospital in Bedford and the VA Hospital at Brockton, all in Massachusetts.  Review of the claims folder and Virtual VA indicates that no VA clinical records subsequent to mid January 2012 are of record.  As there is notice of the existence of additional VA records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992) et al. Therefore, VA records dating from January 2012 pertaining to treatment for psoriasis should be requested and associated with the claims folder.

In the December 2012 letter, the Veteran stated that he had been prescribed Methotrexate in April 2012 because his current medication was not alleviating psoriatic arthritis pain.  He related that he had sought a second opinion from Dr. Holly Mason, M.D./PhD, another dermatologist, who had prescribed Humira.  As such, the Veteran will be requested to provide authorization to request records from the private providers of treatment for psoriasis in support of the claim.  

Finally, as indicated previously, the Joint Motion for Partial Remand noted that VA did not sufficiently address whether the Veteran had systemic manifestations of psoriasis in light of its grant of service connection for psoriatic arthritis.  The Veteran is in receipt of the maximum schedular rating for psoriasis at 60 percent.  However, the Board may consider whether a higher rating is warranted under other applicable rating criteria, including 38 C.F.R. § 4118, Diagnostic Code 7817 (2007) for exfoliative dermatitis.  This diagnostic code requires a showing of generalized involvement of the skin in addition to systemic manifestations such as fever, weight loss, and hypoproteinemia and constant or near constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, ultra violet light treatment or electron beam treatments during the last 12-month period.  See 38 C.F.R. § 4.118, Diagnostic Code 7817.  

As such, the Board will request another VA examination, to include an opinion as to the whether the Veteran's psoriatic arthritis is considered a systemic manifestation of psoriasis, and whether the appellant has any other systemic manifestation of psoriasis with symptoms as depicted above for which a higher disability rating might be considered.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran by letter and request that he provide authorization identifying the names and addresses of all providers who have recently treated him for psoriasis, to include the physician who prescribed Methotrexate and Dr. Holly Mason.  After securing the necessary releases, the RO must request this information and associate it with the claims folder, if not already of record.

2.  Request all VA outpatient records dating from January 2012 from the VA facilities at Jamaica Plain, Gloucester, Bedford and Brockton, Massachusetts and associate with the claims folder.  

3.  After a reasonable time for receipt of the above, schedule the Veteran for an examination by a VA dermatologist (preferably by someone whom he has not seen previously).  The claims folder, access to Virtual VA and a copy of this remand must be made available to the examiner.  A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions.  After examination of the Veteran and a thorough review of the evidence, the examiner should provide a specific opinion as to a) whether psoriatic arthritis is considered a systemic manifestation of psoriasis, b) whether the appellant has any other systemic manifestation of psoriasis, and c) whether any systemic manifestation is manifested by symptoms that include fever, weight loss, and hypoproteinemia, and the need for constant or near constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, ultra violet light treatment or electron beam treatments during the last 12-month period.

4.  After taking any further development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


